Exhibit 10.2

REASSIGNMENT NO. 9 OF RECEIVABLES IN REMOVED ACCOUNTS

REASSIGNMENT NO. 9 OF RECEIVABLES IN REMOVED ACCOUNTS (this “Reassignment”),
dated as of April 27, 2011, by and among CHASE BANK USA, NATIONAL ASSOCIATION
(the “Bank”), as Transferor (in such capacity the “Transferor”) and CHASE
ISSUANCE TRUST (the “Trust”), pursuant to the Amended and Restated Transfer and
Servicing Agreement referred to below.

W I T N E S S E T H:

WHEREAS, the Bank, as Transferor, Servicer and Administrator, Wells Fargo Bank,
National Association, as Indenture Trustee and Collateral Agent, and the Trust
are parties to the Third Amended and Restated Transfer and Servicing Agreement,
dated as of December 19, 2007, as amended by the First Amendment to the Third
Amended and Restated Transfer and Servicing Agreement, dated as of May 8, 2009
(hereinafter as such agreement may have been, or may from time to time be,
amended, supplemented or otherwise modified, the “Agreement”);

WHEREAS, pursuant to the Agreement, the Transferor wishes to remove from the
Trust all Receivables owned by the Trust in certain designated Accounts (the
“Removed Accounts”) and to cause the Trust to reconvey the Receivables of such
Removed Accounts, whether now existing or hereafter created, from the Trust to
the Transferor; and

WHEREAS, the Owner Trustee, on behalf of the Trust, is willing to accept such
designation and to reconvey the Receivables in the Removed Accounts subject to
the terms and conditions hereof;

NOW, THEREFORE, the Transferor and the Owner Trustee, on behalf of the Trust,
hereby agree as follows:

 

1. Defined Terms. All terms defined in the Agreement and the Third Amended and
Restated Indenture, dated as of December 19, 2007, used herein shall have such
defined meanings when used herein, unless otherwise defined herein.

“Removal Cut Off Date” shall mean, with respect to the Removed Accounts,
March 31, 2011.

“Removal Date” shall mean, with respect to the Removed Accounts designated
hereby, April 27, 2011.

“Removal Notice Date” shall mean, with respect to the Removed Accounts,
April 20, 2011.

 

2.

Designation of Removed Accounts. Within five Business Days after the Removal
Date, or as otherwise agreed upon by the Transferor and the Owner Trustee, on

 

1



--------------------------------------------------------------------------------

 

behalf of the Trust, the Transferor will deliver to the Owner Trustee a computer
file containing a true and complete list of all Removed Accounts identified by
account number and the aggregate amount of Principal Receivables in such Removed
Account as of the Removal Cut Off Date, which computer file shall as of the
Removal Date modify and amend and be made a part of the Agreement.

 

3. Conveyance of Receivables. The Trust does hereby transfer, assign, set over
and otherwise reconvey to the Transferor, without recourse, on and after the
Removal Date, all right, title and interest of the Trust in, to and under the
Receivables now existing and hereafter created from time to time in the Removed
Accounts identified on Schedule 1 hereto, all Interchange and Recoveries related
thereto, all monies due or to become due (including all Finance Charge
Receivables) and all amounts received or receivable with respect thereto and all
proceeds (as defined in the UCC as in effect in the applicable jurisdiction)
thereof (the “Removed Collateral”).

 

4. Representations and Warranties of the Transferor. The Transferor hereby
represents and warrants to the Trust as of the Removal Date:

 

  (a) Legal Valid and Binding Obligation. This Reassignment constitutes a legal,
valid and binding obligation of the Transferor enforceable against the
Transferor, in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);

 

  (b) Satisfaction of Additional Requirements. All of the requirements for the
removal of Accounts under the applicable Asset Pool Supplement have been
satisfied; and

 

  (c) Required Transferor Amount. The removal of any Receivable of any Removed
Accounts on any Removal Date shall not, in the reasonable belief of the
Transferor, cause, with respect to the Asset Pool in which such Receivables had
been designated for inclusion, an Adverse Effect or the Transferor Amount for
such Asset Pool to be less than the Required Transferor Amount for that Asset
Pool or the Pool Balance for that Asset Pool to be less than the Minimum Pool
Balance for such Monthly Period in which such removal occurs.

 

5.

Representations and Warranties of the Servicer. No selection procedures believed
by the Servicer to be materially adverse to the interests of the Noteholders
were utilized in selecting the Removed Accounts to be removed from the Trust and
either (I) a random selection procedure was used by the Servicer in selecting
the Removed Accounts and only one such removal of randomly selected Accounts
shall occur in the then current Monthly Period, (II) the Removed Accounts arose

 

2



--------------------------------------------------------------------------------

 

pursuant to an affinity, private-label, agent-bank, co-branding or other
arrangement with a third party that has been cancelled by such third party or
has expired without renewal and which by its terms permits the third party to
repurchase the Removed Accounts subject to such arrangement, upon such
cancellation or non-renewal and the third party has exercised such repurchase
right or (III) the Removed Accounts were selected using another method that will
not preclude transfers from being accounted for as sales under generally
accepted accounting principles or prevent the Trust from continuing to qualify
as a qualifying special purpose entity in accordance with SFAS No. 140.

 

6. Conditions Precedent. The reassignment hereunder of the Receivables in the
Removed Accounts and the amendment of the Agreement pursuant to Section 8 of
this Reassignment are each subject to:

 

  (a) the satisfaction, on or prior to the Removal Date, of the conditions set
forth in Section 2.13(b) of the Agreement; and

 

  (b) the delivery, on or prior to the Removal Date, to the Owner Trustee by the
Transferor and the Servicer of an Officer’s Certificate substantially in the
form of Schedule 2-A or 2-B hereto to this Reassignment, as applicable. The
Owner Trustee may conclusively rely on such Officer’s Certificate, shall have no
duty to make inquiries with regard to the matters set forth therein and shall
incur no liability in so relying.

 

7. Representations and Warranties of the Trust. Since the date of the transfer
by the Transferor under the Agreement, the Owner Trustee, on behalf of the
Trust, has not sold, transferred or encumbered any Receivable in any Removed
Account or any interest therein.

 

8. Amendment of the Transfer and Servicing Agreement. The Agreement is hereby
amended to provide that all references therein to the “Transfer and Servicing
Agreement,” to “this Agreement” and “herein” shall be deemed from and after the
Removal Date to be a dual reference to the Agreement as supplemented by this
Reassignment. All references therein to the Accounts shall be deemed not to
include the Removed Accounts designated hereunder and all references to
Receivables shall be deemed not to include the Receivables reconveyed hereunder.
Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions of the Agreement shall remain unamended and
shall continue to be, and shall remain, in full force and effect in accordance
with its terms and except as expressly provided herein shall not constitute or
be deemed to constitute a waiver of compliance with or a consent to
noncompliance with any term or provision of the Agreement.

 

9. Release.

 

3



--------------------------------------------------------------------------------

  (a) The Owner Trustee, on behalf of the Trust, hereby expressly terminates,
relinquishes, releases, discharges and renders ineffective any and all security
interests, liens, mortgages and encumbrances, as against the Transferor, any
transferee of the Transferor and any person claiming title to or an interest in
the Removed Collateral through any such person, or any successor or assign of
any of the foregoing (all such persons and entities being referred to
individually as a “Transferee” and collectively as the “Transferees”), any and
all right, title, benefit, interest or claim whatsoever, present or future,
actual or contingent (collectively, “Rights”), owned or held by the Trust to,
against or in respect of the Removed Collateral.

 

  (b) In case any provision of this Reassignment shall be rendered invalid,
illegal or unenforceable in any jurisdiction, the Owner Trustee, on behalf of
the Trust, hereby acknowledges that the interest of the Trust in the Removed
Collateral is subordinate and junior to the security interest of any Transferee
and hereby expressly agrees that any security interest it may have in any
Removed Collateral is and shall remain subordinate and junior to all security
interests granted by a Transferee, regardless of the time of the recording,
perfection or filing thereof or with respect thereto.

 

  (c) The Owner Trustee, on behalf of the Trust, acknowledges and agrees that
the Transferees and their representatives are expressly entitled to rely on the
provisions of this Section 9, it being the intent of the Owner Trustee, on
behalf of the Trust, that the Transferees will acquire title to the Removed
Collateral purchased by them free of any Rights owned or held by the Trust to,
against or in respect of the Removed Collateral.

 

10. Counterparts. This Reassignment may be executed in two or more counterparts,
and by different parties on separate counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.

 

11. GOVERNING LAW. THIS REASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

12.

Limitation of Liability. Notwithstanding any other provision herein or
elsewhere, this Reassignment has been executed and delivered by Wilmington Trust
Company, not in its individual capacity, but solely in its capacity as Owner
Trustee of the Trust, in no event shall Wilmington Trust Company in its
individual capacity have any liability in respect of the representations,
warranties, or obligations of the Trust hereunder or under any other document,
as to all of which recourse shall be had solely to the assets of the Trust, and
for all purposes of this Reassignment and each other document, the Owner Trustee
(as such or in

 

4



--------------------------------------------------------------------------------

 

its individual capacity) shall be subject to, and entitled to the benefits of,
the terms and provisions of the Trust Agreement.

 

13. Authorization. The Owner Trustee, on behalf of the Trust, hereby authorizes
Skadden, Arps, Slate, Meagher & Flom LLP (“Skadden”) to file any financing
statements or continuation statements, and amendments to financing statements,
in any jurisdictions and with any filing offices as Skadden may determine, in
its sole discretion, are necessary or advisable to perfect the conveyance to the
Transferor pursuant to Section 3 hereof. Such financing statements may describe
the collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as Skadden may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
collateral granted to the Transferor in connection herewith, including, without
limitation, describing such property as “all assets” or “all personal property.”

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Transferor and the Owner Trustee, on behalf of the
Trust, have caused this Assignment to be duly executed by their respective
officers as of the day and year first above written.

 

CHASE BANK USA,

NATIONAL ASSOCIATION,

as Transferor and Servicer

By:  

            /s/ Keith W. Schuck

  Name:   Keith W. Schuck   Title:   President CHASE ISSUANCE TRUST By:
WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee on behalf of the Trust By:  

            /s/ Jennifer A. Luce

  Name:   Jennifer A. Luce   Title:   Assistant Vice President

Chase Issuance Trust Reassignment NO. 9 – TSA

Reassignment NO. 9 of Receivables in Removed Accounts



--------------------------------------------------------------------------------

Schedule 1

to Reassignment No. 9

of Receivables

REMOVED ACCOUNTS

[Delivered to the Owner Trustee]